Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 1 of 31




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO


Civil Action No. 1:20-cv-500- NYW-RBJ

DEBRA KURTZ, individually,
and as representative of a Class of Participants
and Beneficiaries, on Behalf
of the Vail Resorts 401(k) Retirement Plan;

      Plaintiff,

v.

THE VAIL CORPORATION,

      Defendant

______________________________________________________________________

                  AMENDED CLASS ACTION COMPLAINT
                 FOR CLAIMS UNDER 29 U.S.C. § 1132(a)(2)
______________________________________________________________________

      Plaintiff Debra Kurtz, individually and as representative of a Class of Participants

and Beneficiaries on Behalf of the Vail Resorts 401(k) Retirement Plan, hereby asserts

to the best of her knowledge, information and belief, formed after an inquiry reasonable

under the circumstances, the following class claims against defendant The Vail

Corporation:

                                     INTRODUCTION

      1.       ERISA’s “essential remedial purpose” is “to protect the beneficiaries of

private pension plans.” Nachwalter v. Christie, 805 F.2d 956, 962 (11th Cir. 1986). See

also Sweda v. Univ. of Pa., 923 F.3d 320, 327 (3d Cir. 2019) (“ERISA furthers ‘the
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 2 of 31




national public interest in safeguarding anticipated employee benefits’ upon which

individuals’ livelihoods depend.”). 1 To advance that essential purpose, ERISA places

fiduciary duties on persons responsible for administering pension plans that are the

“highest known to law.” ITPE Pension Fund v. Hall, 334 F.3d 1011, 1013 (11th Cir.

2003). ERISA’s duty of loyalty requires a fiduciary to “discharge his duties with respect

to a plan solely in the interest of the participants and beneficiaries” and “for the

exclusive purpose of: (i) providing benefits to participants and their beneficiaries; and (ii)

defraying reasonable expenses of administering the plan.” 29 U.S.C. §1104(a)(1)(A).

Further, ERISA’s duty of prudence requires a fiduciary to discharge his duties “with the

care, skill, prudence, and diligence under the circumstances then prevailing that a

prudent man acting in a like capacity and familiar with such matters would use in the

conduct of a like character and with like aims.” 29 U.S.C. § 1104(a)(1)(B).

         2.    The law is settled that ERISA fiduciaries have a duty to evaluate fees and

expenses when selecting investments as well as a continuing duty to monitor fees and

expenses of selected investments and remove imprudent ones. See Tibble v. Edison

Int’l, 135 S. Ct. 1823, 1828 (2015); see also e.g., 29 U.S.C. §1104(a)(1)(A) (fiduciary

duty includes “defraying reasonable expenses of administering the plan”); 29 C.F.R. §

2550.404a-1(b)(i) (ERISA fiduciary must give “appropriate consideration to those facts

and circumstances” that “are relevant to the particular investment”). It is for good

reason that ERISA requires fiduciaries to be cost-conscious:



1   Unless indicated otherwise, cited and quoted cases are omitted.

                                              2
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 3 of 31




       Expenses, such as management or administrative fees, can sometimes
       significantly reduce the value of an account in a defined-contribution plan,”
       Tibble, 135 S. Ct. at 1826, by decreasing its immediate value, and by
       depriving the participant of the prospective value of funds that would have
       continued to grow if not taken out in fees.

Sweda, 923 F.3d at 320, 328.

       3.     Defendant The Vail Corporation is an ERISA fiduciary as it exercises

discretionary authority or discretionary control over the 401(k) defined contribution

pension plan – known as the Vail Resorts 401(k) Retirement Plan (the “Plan”) - that it

sponsors and provides to its employees.

       4.     Plaintiff alleges that during the putative class period, Vail, as fiduciary of

the Plan, as that term is defined under ERISA, 29 U.S.C. § 1002(21)(A), breached the

duties it owed to the Plan, to Plaintiff, and to other participants of the Plan by, among

other things, (1) failing to objectively and adequately review the Plan’s investment

portfolio with due care to ensure that each investment option was prudent, in terms of

cost and (2) maintaining certain funds in the Plan despite the availability of identical or

similar investment options with lower costs, and/or better performance histories.

       5.     For at least 18 of the 27 mutual fund share classes available within the

Plan, the same issuer offered a different share class from that selected by the Plan that

charged lower fees, and consistently achieved higher returns; the Plan, however,

inexplicably failed to select these lower fee-charging and better-return producing share

classes. The Plan also offered actively managed funds to Plan participants, each of

which featured consistently higher costs, and usually lower rates of return, than index

funds that offered similar investments.

                                              3
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 4 of 31




       6.     These investment options and unreasonable fees cannot be justified,

which confirms Vail’s failure to monitor and improve investment options. Prudent

fiduciaries of 401(k) plans continuously monitor fees against applicable benchmarks

and peer groups to identify unreasonable and unjustifiable fees.

       7.     To remedy, Plaintiff brings this action on behalf of the Plan under 29

U.S.C. § 1132(a)(2) to enforce Vail’s liability under 29 U.S.C. § 1109(a) to make good

to the Plan all losses resulting from Vail’s breaches of fiduciary duty.

                              JURISDICTION AND VENUE

       8.     This Court has jurisdiction in this ERISA matter via 28 U.S.C. § 1331.

       9.     Venue is appropriate in this district because the Defendant’s

headquarters are located within this judicial district within the meaning of 29 U.S.C. §

1132(e)(2).

       10.    In conformity with 29 U.S.C. §1132(h), Plaintiff served the original

Complaint by certified mail on the Secretary of Labor and the Secretary of the

Treasury.

                                         PARTIES

       11.    Plaintiff Debra Kurtz lives in and is a citizen of Ossining, New York, and

during the Class period, participated in the Plan under 29 U.S.C. § 1002(7).

       12.    Plaintiff has standing to bring this action on behalf of the Plan because

she participated in the Plan and was injured by Vail’s unlawful conduct. Plaintiff is

entitled to receive benefits in the amount of the difference between the value of her




                                             4
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 5 of 31




account as of the time her accounts were distributed, and what her account is or would

have been worth, but for Vail’s breaches of fiduciary duty as described herein.

       13.    The Plaintiff and all participants in the Plan suffered financial harm as a

result of the imprudent or unreasonable investment and fee options in the Plan. Vail’s

selection and retention of these options resulted in higher fees than the Plan and its

participants and beneficiaries should have paid, as well as poorer net investment

performance. All participants and the Plan continue to be harmed by the ongoing

inclusion of these investment options.

       14.    The Vail Corporation, which does business as Vail Associates, Inc.,

(“Vail”) is a Colorado corporation with its principal headquarters located at 390

Interlocken Crescent, Broomfield, Colorado. Vail is a citizen of the state of Colorado. In

this Complaint, “Vail” refers to the named defendant and all parent, subsidiary, related,

predecessor, and successor entities to which these allegations pertain. Vail is the Plan

sponsor of the Vail Resorts 401(k) Retirement Plan.

       15.    Vail is a fiduciary with ultimate authority and responsibility for the control,

management, and administration of the Plan in accordance with 29 U.S.C. § 1102(a).

Vail has exclusive responsibility and complete discretionary authority to control the

operation, management, and administration of the Plan, with all powers necessary to

properly carry out such responsibilities.

       16.    The Plan is a “defined contribution” pension plan under 29 U.S.C. §

1102(2)(A) and 1002(34), meaning that Vail’s contribution to the payment of the Plan

costs is guaranteed but the pension benefits are not. In a defined contribution plan, the


                                              5
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 6 of 31




value of participants’ investments is “determined by the market performance of

employee and employer contributions, less expenses.” Tibble, 135 S. Ct. at 1826. Thus,

the employer has no incentive to keep costs low or to closely monitor the Plan to ensure

every investment remains prudent, because all risks related to high fees and poorly

performing investments are borne by the participants.

       17.    The Plan had at least $170 million in assets entrusted to the care of the

Plan’s fiduciaries at all relevant times. The Plan had substantial bargaining power

regarding the fees and expenses that were charged against participants’ investments.

Vail, however, did not try to reduce the Plan’s expenses or exercise appropriate

judgment to monitor each investment option to ensure it was a prudent choice.

                          ERISA’s FIDUCIARY STANDARDS

       18.    ERISA imposes strict fiduciary standards of duty and loyalty and prudence

on Vail as a Plan fiduciary. 29 U.S.C. § 1104(a)(1) provides in relevant part:

              [A] fiduciary shall discharge his duties with respect to a plan solely
              in the interest of the participants and beneficiaries and –
              (A) for the exclusive purpose of:
                      (i) providing benefits to participants and their beneficiaries;
                      and
                      (ii) defraying reasonable expenses of administering the plan;
              [and]
              (B) with the care, skill, prudence, and diligence under the
              circumstances then prevailing that a prudent man acting in a like
              capacity and familiar with such matters would use in the conduct of
              an enterprise of like character and with like aims.

       19.    With certain exceptions not relevant here, 29 U.S.C. § 1103(c)(1) provides

in relevant part:

              the assets of a plan shall never inure to the benefit of any employer
              and shall be held for the exclusive purposes of providing benefits to

                                             6
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 7 of 31




              participants in the plan and their beneficiaries and defraying
              reasonable expenses of administering the plan.

       20.    29 U.S.C. § 1109 provides in relevant part:

              Any person who is a fiduciary with respect to a plan who breaches
              any of the responsibilities, obligations, or duties imposed upon
              fiduciaries by this subchapter shall be personally liable to make
              good to such plan any losses to the plan resulting from each such
              breach, and to restore to such plan any profits of such fiduciary
              which have been made through use of assets of the plan by the
              fiduciary, and shall be subject to such other equitable or remedial
              relief as the court may deem appropriate, including removal of such
              fiduciary.

       21.    Under ERISA, fiduciaries that exercise any authority or control over plan

assets, including the selection of plan investments and service providers, must act

prudently and for the exclusive benefit of participants in the plan, and not for the benefit

of third parties including service providers to the plan such as recordkeepers and those

who provide investment products. Fiduciaries must ensure that the amount of fees paid

to those service providers is no more than reasonable. DOL Adv. Op. 97-15A; DOL Adv.

Op. 97-16A; see also 29 U.S.C. §1103(c)(1) (plan assets “shall be held for the exclusive

purposes of providing benefits to participants in the plan and their beneficiaries and

defraying reasonable expenses of administering the plan”).

       22.    “[T]he duty to conduct an independent investigation into the merits of a

particular investment” is “the most basic of ERISA’s investment fiduciary duties.” In re

Unisys Savings Plan Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d

270, 279 (2d Cir. 1984) (fiduciaries must use “the appropriate methods to investigate

the merits” of plan investments). Fiduciaries must “initially determine, and continue to

monitor, the prudence of each investment option available to plan participants.” DiFelice

                                             7
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 8 of 31




v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007); (emphasis original); see also 29

C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv. Opinion 88-16A. Thus, a

defined contribution plan fiduciary cannot “insulate itself from liability by the simple

expedient of including a very large number of investment alternatives in its portfolio and

then shifting to the participants the responsibility for choosing among them.” Hecker v.

Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009). Fiduciaries have “a continuing duty to

monitor investments and remove imprudent ones[.]” Tibble, 135 S. Ct. at 1828-29.

       23.    “Congress intended the term ‘fiduciary’ to be construed broadly.” Patten v.

N. Trust Co., 703 F.Supp.2d 799, 808 (N.D. Ill. 2010). “Although Plan documents may

expressly name fiduciaries for certain purposes, a person may also be considered a

‘functional fiduciary’ if he falls within ERISA’s definition of the term. “

       24.    “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to

minimize costs.” Uniform Prudent Investor Act § 7.

        25.   29 U.S.C. § 1132(a)(2) authorizes plan participants to bring a civil action

for appropriate relief under 29 U.S.C. § 1109.

                                          THE PLAN

       26.    At least since 2013, the Vail Plan had more than 5,000 participants and

assets exceeding $170 million. At the end of 2018, the Plan had 8,276 participants with

account balances, and $309,822,304 in assets. The Vail Plan offered about 27 different

investment choices to its participants.




                                                8
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 9 of 31




       27.        At all relevant times, the Vail Plan’s fees were excessive when compared

with other comparable 401k plans offered by other sponsors that had similar numbers of

plan participants, and similar amounts of money under management. The excessive

fees led to lower net returns than participants in comparable 401k plans enjoyed.

       28.        During the class period, Vail breached its duties owed to the Plan, to

Plaintiff and to other Plan participants, by (1) failing to objectively and adequately review

the Plan’s investment portfolio with due care to ensure that each investment option was

prudent, in terms of cost, and (2) maintaining certain funds in the Plan despite the

availability of identical or similar investment options with lower costs and/or better

performance histories. Vail failed to use the lowest cost share class for many of the

mutual funds within the Plan.

       29.        Vail’s mismanagement of the Plan breached the fiduciary duties of

prudence and loyalty in violation of 29 U.S.C. § 1104, to the detriment of Plan

participants and beneficiaries.

             A.      Excessive Plan Expenses

       30.        There are commercially available programs commonly used by financial

advisors and plan fiduciaries to analyze plans’ performance, comparative costs and

other key indicators.

       31.        The commercially available programs require validated information

because financial information submitted to the federal government is often incomplete

or contains errors. The program used for the analysis below contains validated financial

information from more than 55,000 financial plans of all types. The benchmarking


                                                9
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 10 of 31




 analysis is of the type employed by fiduciaries and financial advisors to determine the

 productivity and efficiency of financial programs and is appropriately used here.

        32.        A benchmarking analysis of the type often employed by fiduciaries and

 financial advisors shows that the fees charged to Plan participants is greater than over

 90 percent of its comparator fees when fees are calculated as cost per participant, or as

 a percent of total assets. In 2017, the Plan’s expenses amounted to .63% of assets

 under management, or $271 per participant. The Plan’s expenses are well above those

 of the mean among 19 comparator plans with 5-10,000 participants of $179 per

 participant, and .2% of assets under management. Similarly, among a peer group of 21

 Plans with an asset range between $250 million and $500 million, the mean expenses

 were .43% of assets under management, which again compared unfavorably with the

 Plan’s fees representing .63% of assets. Comparisons in prior years show similar

 variances between the Vail Plan and comparator groups, with the Vail Plan always more

 costly to participants.

              B.       The Plan Paid Unreasonably High Fees for Share Classes When
                       Less Expensive and More Productive Share Class Investments
                       Were Available

        33.        Many mutual funds offer multiple classes of shares in a single mutual fund

 that are targeted at different investors. Generally, more expensive shares are targeted

 at small investors with less bargaining power, while lower cost shares are targeted at

 larger investors with greater assets. There is no material difference between share

 classes other than costs – the funds hold identical investments and have the same

 manager.


                                                10
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 11 of 31




        34.    Larger defined contribution plans such as the Plan have sufficient assets

 to qualify for lower cost share classes. Even when a plan does not meet the investment

 minimum to qualify for the cheapest available share class, it is well known among

 institutional investors that mutual fund companies will waive those investment

 minimums for a larger plan adding the fund in question as an investment alternative.

        35.    Fiduciaries to large defined contribution plans, such as the Plan, can and

 should use its asset seize and negotiating power to invest in the cheapest share class

 available. For this reason, prudent plan fiduciaries will search for and select the lowest-

 priced share class available. “Because the institutional share classes are otherwise

 identical to the retail share classes, but with lower fees, a prudent fiduciary would know

 immediately that a switch is necessary. Thus, the manner that is reasonable and

 appropriate to the particular investment action and strategies involved … would

 mandate a prudent fiduciary – who indisputably has knowledge of institutional share

 classes and that such share classes provide identical investments at lower costs – to

 switch share classes immediately.” Tibble v. Edison Int’l, 2017 U.S. Dist. LEXIS 130806,

 *40 (C.D. Cal. Aug. 16, 2017).

        36.    That did not happen here, as the following tables show. The Plan Fees

 that follow are expressed as a percentage of assets under management, or “expense

 ratio.” For example, if the mutual fund share class deducts 1% of fund assets each year

 in fees, the fund’s expense ratio would be 1%, or 100 basis points (or bps). (One basis

 point is equal to 1/100th of one percent (or 0.01%). The fees deducted from a mutual

 fund’s assets reduce the value of the shares owned by fund investors. As of December


                                             11
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 12 of 31




 31, 2018, the Plan offered participants share classes from 27 investment selections in

 which they could invest. T. Rowe Price, the issuers of 15 of these investments, offered

 different share classes that charged lower fees, and had materially better rates of

 return. The holders of different share classes held the same investments and were

 subject to the same restrictions concerning deposits and withdrawals. The only publicly

 disclosed difference between share classes was that the lower-cost share classes were

 available only to Plans that had larger investments – but in all cases, Vail’s Plan, with

 more than $250 million in assets, was large enough to qualify for the lower cost share

 class. For example, the T. Rowe Price Class Share Class I have been open to Plans

 with aggregate assets greater than $1 million since they were created in 2015, a

 threshold easily met by the Vail Plan. The Plan could have, but did not, offer the lower

 cost share classes to participants.

        37.    Vail disclosed in its Forms 5500 that the Plan received rebates of a portion

 of the investment costs it incurred, which were used to defray a portion of the

 bookkeeping and advisor costs that it incurred, for the benefit of the Plan. The savings

 represented by these rebates did not fully compensate the Plan for the higher costs of

 the share classes in the Plan,

        38.    Data regarding fees in the charts that follow are taken from

 Morningstar.com as of December 23, 2019.




                                             12
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 13 of 31




  Plan Fund and   Vail’s Plan     Identical        Identical    Plan’s Excess
   Share Class    Fee (bps)      Lower Cost       Lower-Cost         (%)
                                  Available       Share Class
                                 Share Class       Fee (bps)

  T. Rowe Price     53bps       T. Rowe Price I     41 bps          29%
  Retirement                    2005 I
  2005 (TRRFX)                  (TRPFX)
  T. Rowe Price     53 bps      T. Rowe Price I     40 bps          32%
  Retirement                    2010 I
  2010 (TRRAX)                  (TRPAX)
  T. Rowe Price     56 bps      T. Rowe Price I     43 bps          30%
  Retirement                    2015 I
  2015 (TRRGX)                  (TRFGX)
  T. Rowe Price     59 bps      T. Rowe Price I     46 bps          28%
  Retirement                    2020 I
  2020 (TRRBX)                  (TRBRX)
  T. Rowe Price     63 bps      T. Rowe Price I     50 bps          26%
  Retirement                    2025 I
  2025                          (TRPHX)
  (TRRHX)
  T. Rowe Price     66 bps      T. Rowe Price I     53 bps          25%
  Retirement                    2030 I
  2030 (TRRCX)                  (TRPCX)
  T. Rowe Price     70 bps      T. Rowe Price I     56 bps          25%
  Retirement                    2035 I (TRPJX)
  2035 (TRRJX)
  T. Rowe Price     70 bps      T. Rowe Price I     58 bps          21%
  Retirement                    2040 I
  2040 (TRRDX)                  (TRPDX)
  T. Rowe Price     71 bps      T. Rowe Price I     59 bps          20%
  Retirement                    2045 I
  2045 (TRRKX)                  (TRPKX)
  T. Rowe Price     72 bps      T. Rowe Price I     59 bps          22%
  Retirement                    2050 I
  2050 (TRRMX)                  (TRPMX)
  T. Rowe Price     72 bps      T. Rowe Price I     59 bps          22%
  Retirement                    2055 I
  2055 (TRRNX)                  (TRPNX)
  T. Rowe Price     64 bps      T. Rowe Price       54 bps          19%
  Equity Income                 Equity Income
  (PRFDX)                       I (REIPX)

                                      13
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 14 of 31




  T. Rowe Price         66 bps        T. Rowe Price          52 bps             27%
  Growth Stock                        Growth Stock I
  (PRGFX)                             (PRUFX)
  T. Rowe Price         75 bps        T. Rowe Price          62 bps             21%
  Mid-Cap                             Mid-Cap
  Growth                              Growth I
  (RPMGX)                             (RPTIX)
  T. Rowe Price         85 bps        T. Rowe Price          73 bps             16%
  Small-Cap                           Small-Cap
  Value (PRSVX)                       Value I
                                      (PRVIX)


       39.    The lower cost share classes offered approximately the same savings in

 earlier years as well. In all cases, the lower-cost shares had higher 3-year rates of

 return than the higher-priced shares that Vail offered to Plan participants: Data was

 taken from Morningstar.com as of May 22, 2020.


    Plan Mutual Fund        Vail’s 3 Year      Identical Lower-              3 Year
    And Share Class         Annualized         Cost Share Class         Annualized Return
                              Return

  T. Rowe Price                  4.00%       T. Rowe Price I 2005              4.12%
  Retirement 2005                            I (TRPFX)
  (TRRFX)
  T. Rowe Price                  4.16%       T. Rowe Price I 2010              4.30%
  Retirement 2010                            I (TRPAX)
  (TRRAX)
  T. Rowe Price                  4.35%       T. Rowe Price I 2015              4.91%
  Retirement 2015                            I (TRFGX)
  (TRRGX)
  T. Rowe Price                  4.60%       T. Rowe Price I 2020              4.72%
  Retirement 2020                            I (TRBRX)
  (TRRBX)
  T. Rowe Price                  4.73%       T. Rowe Price I 2025               4.82
  Retirement 2025                            I (TRPHX)
  (TRRHX)




                                             14
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 15 of 31




  T. Rowe Price                 4.83%        T. Rowe Price I 2030     4.94%
  Retirement 2030                            I (TRPCX)
  (TRRCX)
  T. Rowe Price                 4.85%        T. Rowe Price I 2035     4.95%
  Retirement 2035                            I (TRPJX)
  (TRRJX)
  T. Rowe Price                 4.87%        T. Rowe Price I 2040     4.96%
  Retirement 2040                            I (TRPDX)
  (TRRDX)
  T. Rowe Price                 4.80%        T. Rowe Price I 2045     4.89%
  Retirement 2045                            I (TRPKX)
  (TRRKX)
  T. Rowe Price                 4.79%        T. Rowe Price I 2050     4.89%
  Retirement 2050                            I (TRPMX)
  (TRRMX)
  T. Rowe Price                 4.75%        T. Rowe Price I 2055     4.89%
  Retirement 2055                            I (TRPNX)
  (TRRNX)
  T. Rowe Price Equity          (-.14%)      T. Rowe Price Equity    (-.04%)
  Income (PRFDX)                             Income I (REIPX)
  T. Rowe Price Growth         14.80%        T. Rowe Price           15.31%
  Stock (PRGFX)                              Growth Stock I
                                             (PRUFX)
  T. Rowe Price Mid-           10.00%        T. Rowe Price Mid-      10.14%
  Cap Growth (RPMGX)                         Cap Growth I
                                             (RPTIX)

  T. Rowe Price Small-         (-1.28%)      T. Rowe Price Small-    (-1.17%)
  Cap Value (PRSVX)                          Cap Value I (PRVIX)

 Similar performance differentials occurred in earlier years also.




                                             15
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 16 of 31




             C.        The Plan Failed to Use Lower Cost Passively Managed Funds

       40.        As noted above, ERISA is derived from trust law. Tibble, 135 S. Ct. at

 1828. Accordingly, appropriate investments for a fiduciary to consider are “suitable

 index mutual funds or market indexes (with such adjustments as may be appropriate).”

 Restatement (Third) of Trusts § 100 cmt. b(1).

       41.        While higher-cost mutual funds may outperform a less-expensive option,

 such as a passively-managed index fund, over the short term, they rarely do so over a

 longer term. See Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly.

 The Washington Post, available at https://www.washingtonpost.com/news/get-

 there/wp/2015/03/17/do-any-mutualfunds-ever-beat-the-market-hardly/ (citing a study

 by S&P Dow Jones Indices that looked at 2,862 actively managed mutual funds,

 focused on the top quartile in performance and found most did not replicate

 performance from year to year); see also Index funds trounce actively managed funds:

 Study, available at http://www.cnbc.com/2015/06/26/index-funds-trounce-actively

 managed-funds-study.html (“long-term data suggests that actively managed funds

 “lagged their passive counterparts across nearly all asset classes, especially over the

 10-year period from 2004 to 2014.”)

       42.        Funds with high fees on average perform worse than less expensive

 funds, even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is

 Better: Fee Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. &

 Org. 871, 873 (2009) (hereinafter “When Cheaper is Better”); see also Jill E. Fisch,

 Rethinking the Regulation of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-


                                               16
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 17 of 31




 75 (2010) (summarizing numerous studies showing that “the most consistent predictor

 of a fund’s return to investors is the fund’s expense ratio”). Courts have recognized that

 “any fiduciary of a plan such as the Plan in this case can easily insulate itself [from

 liability] by selecting well-established, low-fee and diversified market index funds.”

 Brotherston v. Putnam Investments, LLC, 907 F.3d 17, 39 (1st Cir. 2018).

        43.     During the class period, Vail failed to consider materially similar but

 cheaper alternatives to the Plan’s investment options. The chart below demonstrates

 that the expense ratios of the Plan’s investment options were more expensive by

 multiples of comparable passively-managed and actively-managed alternative funds in

 the same investment style. A reasonable investigation would have revealed the

 existence of these lower-cost alternatives. The chart below uses December 23, 2019

 expense ratios to demonstrate how much more expensive the Plan’s funds were than

 their alternative fund counterparts.

  Plan Fund         Vail’s Plan         Alternative       Alternative       Vail’s Plan
                    Fee (bps)           Available         Index Fund        Excess Fees
                                        Index Fund        Fee (bps)         (%)
  T. Rowe Price          53bps          Vanguard              13 bps             308%
  Retirement                            Target
  2005 (TRRFX)                          Retirement
                                        2005
                                        (VTOVX)
  T. Rowe Price          53 bps         Vanguard              13 bps             308%
  Retirement                            Target
  2010 (TRRAX)                          Retirement
                                        2010
                                        (VTENX)
  T. Rowe Price          56 bps         Vanguard              13 bps             330%
  Retirement                            Target
  2015 (TRRGX)                          Retirement
                                        2015

                                              17
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 18 of 31




                               (VTXVX)
  T. Rowe Price     59 bps     Vanguard           14 bps         321%
  Retirement                   Target
  2020 (TRRBX)                 Retirement
                               2020
                               (VFORX)
  T. Rowe Price     63 bps     Vanguard           13 bps         385%
  Retirement                   Target
  2025                         Retirement
  (TRRHX)                      2025
                               (VTTVX)
  T. Rowe Price     66 bps     Vanguard           14 bps         371%
  Retirement                   Target
  2030 (TRRCX)                 Retirement
                               2030
                               (VTHRX)
  T. Rowe Price     70 bps     Vanguard           14 bps         400%
  Retirement                   Target
  2035 (TRRJX)                 Retirement
                               Income 2035
                               (VTTHX)
  T. Rowe Price     70 bps     Vanguard           14 bps     400%
  Retirement                   Target
  2040 (TRRDX)                 Retirement
                               2040
                                (VFORX)
  T. Rowe Price     71 bps     Vanguard           15 bps         373%
  Retirement                   Target
  2045 (TRRKX)                 Retirement
                               2045
                               VTIVX
  T. Rowe Price     72 bps     Vanguard           15 bps         380%
  Retirement                   Target
  2050 (TRRMX)                 Retirement
                               2050
                               (VFIVX)
  T. Rowe Price     72 bps     Vanguard           15 bps         380%
  Retirement                   Target
  2055 (TRRNX)                 Retirement
                               2055
                               (VFFVX)




                                     18
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 19 of 31




  T. Rowe Price          64 bps        Vanguard               18 bps              256%
  Equity Income                        Equity Income
  (PRFDX)                              Fund Admiral
                                       Shares
                                       (VEIRX)
  T. Rowe Price          66 bps        Vanguard                4 bps             1550%
  Growth Stock                         Growth ETF
  (PRGFX)                              (VUG)
  T. Rowe Price          75 bps        Vanguard Mid-           7 bps              971%
  Mid-Cap                              Cap Growth
  Growth                               ETF (VOT)
  (RPMGX)


        44.    The above is for illustrative purposes only; the significant fee disparities

 detailed above existed for all years of the Class Period. The Plan expense ratios were

 multiples of what they should have been given the bargaining power available to the

 Plan fiduciaries.

        45.    Moreover, the Plan’s fiduciaries cannot justify selecting actively managed

 funds over passively managed ones. As noted above, while higher-cost mutual funds

 may outperform a less-expensive option such as a passively-managed index fund over

 the short term, they rarely do so over a longer term. With regard to this action in

 particular, there is objective evidence that selection of actively managed funds over

 passively managed ones with materially similar characteristics was unjustified.

 Comparing the three-year returns of some of the Plan’s actively managed funds with

 those of comparable index (passively managed) funds with lower fees demonstrates

 that accounting for fees paid, the actively managed funds usually significantly

 underperformed, and never significantly outperformed, the index funds. The chart below




                                              19
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 20 of 31




 compares three year returns of several Vail actively managed funds to alternative

 indexed funds, as of May 22, 2020:


  Plan Mutual          Vail’s 3 Year   Comparable Lower-Cost Index                3 Year
  Fund Share           Annualized                option                         Annualized
  Class                  Return                                                   Return

  T. Rowe Price            4.35%       Vanguard Target Retirement 2015             4.91%
  Retirement 2015                      (VTXVX)
  (TRRGX)
  T. Rowe Price            4.60%       Vanguard Target Retirement 2020             4.85%
  Retirement 2020                      (VFORX)
  (TRRBX)
  T. Rowe Price            4.73%       Vanguard Target Retirement 2025             5.05%
  Retirement 2025                      (VTTVX)
  (TRRHX)
  T. Rowe Price            4.83%       Vanguard Target Retirement 2030             5.01%
  Retirement 2030                      (VTHRX)
  (TRRCX)
  T. Rowe Price            4.85%       Vanguard Target Retirement                  4.94%
  Retirement 2035                      Income 2035
  (TRRJX)                              (VTTHX)
  T. Rowe Price           (-.14%)      Vanguard Equity Income Fund                 .3.86%
  Equity Income                        Admiral Shares (VEIRX)
  (PRFDX)
  T. Rowe Price           14.80%       Vanguard Growth ETF                        15.31%
  Growth Stock                         (VUG)
  (PRGFX)
  T. Rowe Price           10.00%       Vanguard Mid-Cap Growth                    10.46%
  Mid-Cap Growth                       ETF (VOT)
  (RPMGX)


        46.    Vail’s failure to investigate lower cost alternative investments (both

 actively and passively managed funds) during the Class Period cost the Plan and its

 participants millions of dollars.




                                             20
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 21 of 31




        47.     By selecting and retaining the Plan’s unreasonably expensive cost

 investments while failing to adequately investigate the use of lower cost share classes,

 offered by the same investment companies, or superior, lower-cost mutual funds from

 other fund companies that were readily available to the Plan, Vail caused Plan

 participants to lose millions of dollars of their retirement savings through unreasonable

 fees and poorly performing investments.

        48.     Plaintiff had no knowledge of Defendant’s process for selecting

 investments and monitoring them to ensure they remained prudent. Plaintiff also had

 no knowledge of how the fees charged to and paid by Vail Plan participants compared

 to any other funds. Nor did Plaintiff know about the availability of lower-cost and better-

 performing (and other essentially identical) investment options that Vail did not offer

 because Vail provided no comparative information to allow Plaintiff to evaluate and

 compare Vail’s investment options.

                        THE OVERCHARGES BREACHED
                DEFENDANT’S FIDUCIARY OBLIGATIONS TO THE PLAN

       49.      The fees of the investment offerings were paid for by the Plan

participants. Vail, as fiduciary, was responsible for ensuring that these fees were

reasonable.

        50.     A plan’s fiduciaries have control over defined contribution plan expenses.

 The fiduciaries have exclusive control over the menu of investment options to which

 participants may direct the assets in their accounts. Those selections each have their

 own fees, which are deducted from the returns that participants receive on their

 investments.

                                             21
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 22 of 31




        51.    At retirement, employees’ benefits are limited to the value of their own

 individual investment accounts, which is determined by the market performance of

 employee and employer contributions, less expenses. Accordingly, unreasonable fees

 can impair the value of a participant’s account. Over time, even small differences in fees

 and performance can result in large differences in the amount of savings available at

 retirement.

        52.    Prudent fiduciaries exercising control over administration of a plan and the

 selection and monitoring of designated investment alternatives will take steps to

 minimize plan expenses by hiring low-cost service providers and by curating a menu of

 low-cost investment options. See Restatement (Third) of Trusts § 90 cmt. b (“[C]ost-

 conscious management is fundamental to prudence in the investment function. . . .”).

        53.    In fact, the duty of prudence imposed under 29 U.S.C. § 1104(a)(1)(B) is a

 codification of the common law prudent investor rule found in trust law.

        54.    Given the significant variation in total plan fees attributable to plan size,

 the reasonableness of expenses should be determined by comparison to other similarly-

 sized plans. See, 29 U.S.C. § 1104(a)(1)(B) (requiring ERISA fiduciaries to discharge

 their duties in the manner “that a prudent man acting in a like capacity and familiar with

 such matters would use in the conduct of an enterprise of a like character”).

        55.    A fiduciary must initially determine, and continue to monitor, the prudence

 of each investment option available to plan participants. A plan fiduciary cannot assume

 that an investment that began as a prudent one will remain so, particularly when the

 original circumstances change or the investment reveals itself to be deficient. An ERISA


                                              22
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 23 of 31




 fiduciary's investment decisions also must account for changed circumstances and a

 trustee who simply ignores changed circumstances that have increased the risk of loss

 to the trust's beneficiaries is imprudent.

        56.    As illustrated above, the Vail Plan’s fees could in many cases be

 significantly reduced simply by electing a different share class offered by the same

 issuer, or substantially identical fund from a different issuer, and are consistently well

 above their comparator peers, regardless of whether the comparison is based on cost

 per participant or percentage of assets.

        57.    Prudent fiduciaries of large defined contribution plans must conduct an

 analysis to determine whether investments will outperform their benchmark net of fees.

 Prudent fiduciaries then make a reasoned decision as to whether it is in participants’

 best interest to offer specific funds or share classes for the particular investment style

 and asset class.

        58.    Prudent fiduciaries of defined contribution plans continuously monitor the

 investment performance of plan options against applicable benchmarks and peer

 groups to identify underperforming investments. Based on this process, prudent

 fiduciaries replace those imprudent investments with better-performing and reasonably

 priced options.

        59.    Vail is not a prudent fiduciary of the Plan because it did not make a

 reasoned decision to offer specific funds or share classes to the Plan participants as

 described herein.




                                              23
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 24 of 31




        60.    Vail is not a prudent fiduciary because it failed to continuously monitor the

 investment performance of its plan options against applicable benchmarks and peer

 groups, and it failed to identify and replace underperforming investments with better-

 performing and reasonably priced options.

        61.    Investment options should not favor the fund providers over the Plan’s

 participants. Yet here, to the detriment of the Plan and its participants and beneficiaries,

 Vail included and retained in the Plan, many mutual fund investments that were more

 expensive and otherwise not justified based on their economic value to the Plan.

                              CLASS ACTION ALLEGATIONS

        62.    29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the

 Plan to bring an action individually on behalf of the Plan to enforce a breaching

 fiduciary’s liability to the Plan under 29 U.S.C. § 1109(a).

        63.    In acting in this representative capacity, Plaintiff seeks to certify this action

 as a class action on behalf of all participants and beneficiaries of the Plan. Plaintiff

 seeks to certify, and to be appointed as representatives of, the following Class:

        All participants and beneficiaries of the Vail Resorts 401(k) Retirement
        Plan beginning six years before the commencement of this action through
        the date of judgment, excluding the Defendant or any
        participant/beneficiary who is a fiduciary to the Plan.

        64.    The Class includes more than 8,276 members and is so large that joinder

 of all its members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).

        65.    There are questions of law and fact common to this Class pursuant to

 Federal Rule of Civil Procedure 23(a)(2), because Vail owed fiduciary duties to the Plan

 and took the actions and omissions alleged as the Plan and not as to any individual

                                              24
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 25 of 31




 participant. Common questions of law and fact include but are not limited to the

 following:

        •      Who are fiduciaries liable for the remedies provided by 29 U.S.C. §
               1109(a);

        •      Whether the fiduciaries of the Plan breached their fiduciary duties to the
               Plan;

        •      What are the losses to the Plan resulting from each breach of fiduciary
               duty; and

        •      What Plan-wide equitable and other relief the Court should impose in light
               of Vail’s breach of duty.

        66.    Plaintiff’s claims are typical of the claims of the Class pursuant to Federal

 Rule of Civil Procedure 23(a)(3), because Plaintiff was a participant during the time

 period at issue and all participants in the Plan were harmed by Vail’s misconduct.

        67.    Plaintiff will adequately represent the Class pursuant to Federal Rule of

 Civil Procedure 23(a)(4), because she was a participant in the Plan during the Class

 period, has no interest that conflicts with the Class, is committed to the vigorous

 representation of the Class, and has engaged experienced and competent lawyers to

 represent the Class.

        68.    Certification is appropriate under Federal Rule of Civil Procedure 23(b)(1),

 because prosecution of separate actions for these breaches of fiduciary duties by

 individual participants and beneficiaries would create the risk of (1) inconsistent or

 varying adjudications that would establish incompatible standards of conduct for

 Defendant concerning its discharge of fiduciary duties to the Plan and personal liability

 to the Plan under 29 U.S.C. § 1109(a), and (2) adjudications by individual participants


                                             25
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 26 of 31




 and beneficiaries regarding these breaches of fiduciary duties and remedies for the Plan

 would, as a practical matter, be dispositive of the interests of the participants and

 beneficiaries who are not parties to the adjudication, or would substantially impair those

 participants’ and beneficiaries’ ability to protect their interests.

        69.    Certification is also appropriate under Federal Rule of Civil Procedure

 23(b)(2) because Vail has acted or refused to act on grounds that apply generally to the

 Class, so that final injunctive relief or corresponding declaratory relief is appropriate

 respecting the class as a whole.

        70.    Plaintiff’s attorneys are experienced in complex commercial and class

 litigation and will adequately represent the Class.

        71.    The claims brought by the Plaintiff arise from fiduciary breaches as to the

 Plans in its entirety and do not involve mismanagement of individual accounts. The

 claims asserted on behalf of the Plan, in this case, fall outside the scope of any

 exhaustion language in individual participants’ plans. Exhaustion is intended to serve

 as an administrative procedure for participants and beneficiaries whose claims have

 been denied and not where a participant or beneficiary brings suit on behalf of a plan for

 breaches of fiduciary duty.

        72.    Under ERISA, an individual “participant” or “beneficiary” are distinct from

 an ERISA plan. A participant’s obligation – such as a requirement to exhaust

 administrative remedies – does not, by itself, bind the plan.

        73.    Moreover, any administrative appeal would be futile because the entity

 hearing the appeal (the Plan Administrator) is the same Plan Administrator that made


                                                26
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 27 of 31




 the decisions that are at issue in this lawsuit. So too, policy supporting exhaustion of

 administrative remedies in certain circumstances – that the Court should review and

 where appropriate defer to a plan administrator’s decision – doesn’t exist here because

 courts will not defer to plan administrator’s legal analysis and interpretation.

                                   LEGAL CLAIMS
                  Count 1 – Breach of Duties of Loyalty and Prudence
                           29 U.S.C. § 1104(a)(1)(A)–(B), (D)

        74.    Plaintiff restates the above allegations as if fully set forth herein.

        75.    Vail is a fiduciary of the Plan under 29 U.S.C. §§ 1002(21) and/or

 1102(a)(1). It is responsible for selecting prudent investment options, ensuring that

 those options charge only reasonable fees, and taking any other necessary steps to

 ensure that the Plan’s assets are invested prudently. Vail had a continuing duty to

 evaluate and monitor the Plan’s investments on an ongoing basis and to “remove

 imprudent ones” regardless of how long a fund has been in the plan. Tibble, 135 S. Ct.

 at 1829.

        76.    29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

 defendants in their administration of the Plan. The scope of the fiduciary duties and

 responsibilities of defendants include managing the assets of the Plan for the sole and

 exclusive benefit of Plan participants and beneficiaries, defraying reasonable expenses

 of administering the Plan, and acting with the care, skill, diligence, and prudence

 required by ERISA. These duties further required Defendant to independently assess

 whether each option was a prudent choice for the Plan. DiFelice, 497 F.3d at 423; see

 Braden, 588 F.3d at 590, 595–96.


                                               27
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 28 of 31




        77.    Vail was directly responsible for ensuring that the Plan’s fees were

 reasonable, selecting investment options in a prudent fashion in the best interest of Plan

 participants, prudently evaluating and monitoring the Plan’s investments on an ongoing

 basis and eliminating funds or share classes that did not serve the best interest of Plan

 participants, and taking all necessary steps to ensure that the Plan’s assets were

 invested prudently and appropriately.

        78.    Vail failed to employ a prudent and loyal process by failing to critically or

 objectively evaluate the cost and performance of the Plan’s investments and fees in

 comparison to other investment options. Vail selected and retained for years as Plan

 investment options’ mutual funds with high expenses relative to other investment

 options that were readily available to the Plan at all relevant times.

        79.    Vail failed to engage in a prudent process for monitoring the Plan’s

 investments and removing imprudent ones within a reasonable period. This resulted in

 the Plan continuing to offer unreasonably expensive funds and share classes compared

 to equivalent and/or comparable low-cost alternatives that were available to the Plan.

 Through these actions and omissions, Vail failed to discharge its duties with respect to

 the Plan in violation of its fiduciary duty of loyalty under 29 U.S.C. § 1104(a)(1)(A).

        80.    Vail failed to discharge its duties with respect to the Plan with the care,

 skill, prudence, and diligence under the circumstances then prevailing that a prudent

 person acting in a like capacity and familiar with such matters would have used in the

 conduct of an enterprise of like character and with like aims, breaching its duties under

 29 U.S.C. § 1104(a)(1)(B).


                                              28
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 29 of 31




           81.   Vail is liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good to

 the Plan the losses resulting from the breaches, to restore to the Plan any profits

 defendants made through the use of Plan assets, and to restore to the Plan any profits

 resulting from the breaches of fiduciary duties alleged in this Count. In addition,

 Defendant is subject to other equitable relief pursuant to 29 U.S.C. §§ 1109(a) and

 1132(a)(3).

                                        RELIEF REQUESTED

           WHEREFORE, Plaintiff, on behalf of the Plan, requests the following:

           •     A declaration that Vail breached its fiduciary duties as described above;

       •     An order that requires Vail make good to the Plan all losses resulting from
 each breach of fiduciary duty, and to otherwise restore the Plan to the position it would
 have occupied but for the breaches of fiduciary duty;

       •      An order for an accounting to determine the amounts that Vail must make
 good to the Plan;

           •     An order removing the fiduciaries who have breached their fiduciary
 duties;

       •      An order certifying the Class and appointing the named Plaintiff as a class
 representative and undersigned counsel as Class Counsel;

        •     A declaration awarding to Plaintiff and the Class their attorneys’ fees and
 costs under 29 U.S.C. § 1132(g)(1);

           •     A declaration awarding interest to the extent it is allowed by law; and

       •     A declaration awarding any other equitable and/or remedial relief the
 Court deems appropriate.

 DATED this 29th day of May, 2020




                                               29
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 30 of 31




                                   Respectfully Submitted,

                                   BAIRD QUINN LLC

                                   /s/ J. Mark Baird
                                   J. Mark Baird, #22276
                                   Beth Doherty Quinn, #26016
                                   2036 East 17th Avenue
                                   Denver, CO 80206
                                   Tel: (303) 813-4500
                                   Fax: (303) 813-4501
                                   jmb@bairdquinn.com
                                   bdq@bairdquinn.com

                                   GREG COLEMAN LAW
                                   Greg F. Coleman
                                   Arthur Stock
                                   Ryan P. McMillan
                                   greg@gregcolemanlaw.com
                                   arthur@gregcolemanlaw.com
                                   ryan@gregcolemanlaw.com
                                   800 South Gay Street
                                   Suite 1100
                                   Knoxville, TN 37929
                                   Tel: (865) 247-0080
                                   Fax: (865) 522-0049

                                   CRUEGER DICKINSON LLC
                                   Charles Crueger
                                   Benjamin Kaplan
                                   cjc@cruegerdickinson.com
                                   bak@cruegerdickinson.com
                                   4532 North Oakland Avenue
                                   Whitefish Bay, WI 53211
                                   Tel: (414) 210-3868

                                   JORDAN LEWIS, P.A.
                                   Jordan Lewis
                                   jordan@jml-lawfirm.com
                                   4473 N.E. 11th Avenue
                                   Fort Lauderdale, FL 33334
                                   Tel: (954) 616-8995
                                   Fax: (954) 206-0374

                                     30
Case 1:20-cv-00500-RBJ Document 30 Filed 05/29/20 USDC Colorado Page 31 of 31




                                         WEXLER WALLACE LLP
                                         Edward A. Wallace
                                         eaw@wexlerwallace.com
                                         55 West Monroe, Suite 3300
                                          Chicago, IL 60603
                                         Tel. 312.346.2222
                                         Fax. 312.346.0022

                                         Attorneys for Plaintiff



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing, AMENDED
 CLASS ACTION COMPLAINT FOR CLAIMS UNDER 29 U.S.S. § 1132(a)(2) was filed
 with the Court and served electronically via the CM/ECF system on this 29th day of May,
 2020, addressed to the following:

       Michael J. Hofmann, Esq.
       Michael.hofmann@bcplaw.com

       Mark B. Blocker, Esq.
       mblocker@sidley.com

       Benjamin I. Friedman
       Benjamin.friedman@sidley.com

       E. Tim Walker, Esq.
       etwalker@vailresorts.com

       Alexander D. White, Esq.
       Alexander.white@vailresorts.com

                                                /s/ Diane Burns
                                                OF Baird Quinn LLC




                                           31
